                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION

CIARA BOOTHE, on behalf of herself and               )
all others similarly situated,                       )
                                                     )
                   Plaintiff,                        )
                                                     )      Case No.: 3:18-cv-00702
v.                                                   )
                                                     )      JURY DEMAND
                                                     )
ANDRADE'S CLEAN UP, INC.,                            )      JUDGE CAMPBELL
THE BEST TURN, INC. d/b/a                            )      MAGISTRATE JUDGE HOLMES
ANDRADE'S CLEAN UP, and                              )
JORGE ANDRADE, individually,                         )
                                                     )
                   Defendants.                       )



             JOINT MOTION TO APPROVE SETTLEMENT AGREEMENT AND
                           DISMISS WITH PREJUDICE


         Plaintiff Ciara Boothe (“Named Plaintiff”), both on behalf of herself and the individuals

who opted into this lawsuit (the “Opt-In Plaintiffs”) (collectively, the “Plaintiffs”), and

Defendants Andrade’s Clean Up, Inc., The Best Turn, Inc. d/b/a Andrade’s Clean Up, and Jorge

Andrade (collectively, the “Defendants”) respectfully submit this Joint Motion to Approve

Settlement Agreement and Dismiss with Prejudice.             For the reasons set forth in the

accompanying order, the Settlement Agreement, attached as Exhibit A, is a fair and reasonable

resolution of a bona fide dispute regarding Defendants’ alleged violations of the Fair Labor

Standards Act. The Plaintiffs and Defendants therefore respectfully request the Court grant this

Motion, approve the Settlement Agreement, and dismiss the case with prejudice.




4814-8117-2631v1

2947582-000001 06/14/2019
     Case 3:18-cv-00702 Document 36 Filed 06/17/19 Page 1 of 3 PageID #: 108
                                            Respectfully submitted,

                                            /s/ Hunter A. Higdon
                                            Hunter A. Higdon, BPR No. 035546
                                            FLORIN GRAY BOUZAS OWENS, LLC
                                            16524 Pointe Village Drive, Suite 100
                                            Lutz, Florida 33558
                                            hhigdon@fgbolaw.com

                                            Attorney for Plaintiff



                                            /s/ Megan Sutton
                                            Mark A. Baugh, BPR No. 015779
                                            Megan Sutton, BPR No. 029419
                                            BAKER, DONELSON, BEARMAN,
                                            CALDWELL & BERKOWITZ, PC
                                            Baker Donelson Center
                                            211 Commerce Street, Suite 800
                                            Nashville, TN 37201
                                            Telephone: (615) 726-5600
                                            Facsimile: (615) 726-0464
                                            mbaugh@bakerdonelson.com
                                            msutton@bakerdonelson.com

                                            Attorneys for Defendants




                                        2
4814-8117-2631v1

2947582-000001 06/14/2019
     Case 3:18-cv-00702 Document 36 Filed 06/17/19 Page 2 of 3 PageID #: 109
                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 17th day of June, 2019, a copy of the foregoing Joint Motion
to Approve Settlement and Dismiss with Prejudice was filed electronically. Notice of this filing
will be served by operation of the Court’s electronic filing system to counsel for parties below.
Counsel for parties may access these filings through the Court’s electronic filing system:


         Hunter A. Higdon, BPR No. 035546
         FLORIN GRAY BOUZAS OWENS, LLC
         16524 Pointe Village Drive, Suite 100
         Lutz, Florida 33558
         hhigdon@fgbolaw.com

         Attorney for Plaintiff

                                                    /s/ Megan Sutton
                                                    Megan Sutton




                                               3
4814-8117-2631v1

2947582-000001 06/14/2019
     Case 3:18-cv-00702 Document 36 Filed 06/17/19 Page 3 of 3 PageID #: 110
